        Case 1:99-cv-02496-PLF Document 6427 Filed 05/21/21 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
UNITED STATES OF AMERICA,            )
                                     )
      Plaintiff,                    )  Civil Action No. 99-CV-2496 (PLF)
                                     )
                                     )
      v.                             )
                                     )
PHILIP MORRIS USA INC., et al.,      )
                                     )
      Defendants.                    )
                                     )
                                     )


                                  JOINT STATUS REPORT
                           IN RESPONSE TO ORDER #108-REMAND

        In Order #108-Remand, the Court instructed the parties1 and the national retailer groups to

meet and confer before sharing proposed dates for the rescheduled evidentiary hearing.

        I.      Proposed dates for rescheduled evidentiary hearing.

        The parties and the national retailer groups propose that the evidentiary hearing be

conducted during the weeks of June 13, June 20, July 18, and July 25, 2022. We understand that

during these four weeks the Court will sit for four days per week, and propose that those days be

Monday through Thursday of each week.




        1
          The parties are the United States and the Public Health Intervenors (collectively “Plaintiffs”);
Philip Morris USA Inc., Altria Group, Inc., and R.J. Reynolds Tobacco Company (individually, as
successor in interest to Brown & Williamson Tobacco Corporation, and as successor to Lorillard Tobacco
Company) (collectively “Defendants”); and ITG Brands, LLC, Commonwealth Brands, Inc., and
Commonwealth-Altadis, Inc. (collectively “Remedies Parties”). Defendants and Remedies Parties are
collectively referred to as “Manufacturers.”
         The non-party national retailer groups that (to the knowledge of the parties) intend to participate
in the hearing are the National Association of Convenience Stores (“NACS”) and the National
Association of Tobacco Outlets (“NATO”).
       Case 1:99-cv-02496-PLF Document 6427 Filed 05/21/21 Page 2 of 10




       II.       Other proposed deadlines.

       The parties and the national retailer groups also request a scheduling order including the

following proposed deadlines:

  Deadline                                         Description
                                                   Parties and national retailer groups file joint
  July 9, 2021                                     status report proposing procedures for using
                                                   confidential materials at hearing. See
                                                   Orders #638 and #997.
                                                   Manufacturers and national retailer groups
  July 30, 2021                                    file any supplements to expert reports.
                                                   Plaintiffs file any responses to
                                                   Manufacturers and national retailer
  September 30, 2021                               groups supplemented expert reports.
                                                   Further supplementation permitted only
                                                   in accord with Rule 26(e).
                                                   Parties and national retailer groups
  October 30, 2021                                 simultaneously file any motions to
                                                   exclude expert testimony.
                                                   Parties and national retailer groups
  December 6, 2021                                 simultaneously file responses to any motions
                                                   to exclude expert testimony.
                                                   Parties and national retailer groups file joint
 April 11, 2022                                    appendix, including summaries of expert
                                                   reports. See Order #106-Remand.
                                                   Parties and national retailer groups file pre-
 April 13, 2022                                    hearing briefs. See Order #93-Remand,
                                                   section F.
                                                   Parties and national retailer groups file reply
                                                   briefs. See Order #93-Remand, section F.
                                                   Parties and national retailer groups
 May 13, 2022                                      simultaneously file written direct testimony
                                                   for their expert witnesses or a statement
                                                   indicating that an expert’s previously
                                                   submitted reports shall serve as that witness’
                                                   direct testimony.2 See Order #108-Remand.




       2
           See item III.B below.


                                               2
        Case 1:99-cv-02496-PLF Document 6427 Filed 05/21/21 Page 3 of 10




 May 20, 2022                                       Parties and national retailer groups deliver
                                                    to chambers three bound copies each of the
                                                    materials described below.3

 June 13, 2022                                      Evidentiary hearing begins.

                                                    Parties and national retailer groups
 August 12, 2022                                    simultaneously file proposed findings of
                                                    fact and conclusions of law. See Order #93-
                                                    Remand, section G.
                                                    Parties and national retailer groups
 August 26, 2022                                    simultaneously file replies to proposed
                                                    findings of fact and conclusions of law. See
                                                    Order #93-Remand, section G.

       III.    Requested Clarification.

       Manufacturers and the national retailer groups respectfully request that the court confirm

or clarify the following:

               A.      Whether the court anticipates written direct testimony from either retailer

witnesses or the Manufacturers’ company witnesses. The parties and national retailer groups

understand that only expert witnesses are providing written direct testimony, either in the form of

their previously filed expert reports or written direct examinations to be submitted in advance of

the evidentiary hearing.


               B.      Whether written direct examinations (other than previously filed expert

reports) will replace the summaries of the previously filed expert reports. If the Court seeks both

a summary of the expert report and separate written direct testimony, the parties and the national


       3
         The materials to be bound and delivered to chambers are the joint appendix, including
summaries of expert reports; any further appendix materials made necessary by the pre-hearing
reply briefs; the pre-hearing briefs and reply briefs; written direct testimony for the expert
witnesses for whom such testimony has been filed; the expert reports for any expert witnesses for
whom such reports shall serve as the expert’s direct testimony; joint agreed-to stipulated facts;
and Plaintiffs’ POS proposal. See Order #106-Remand at 5.

                                                3
        Case 1:99-cv-02496-PLF Document 6427 Filed 05/21/21 Page 4 of 10




retailer groups request an April 11, 2022 deadline to file summaries of the expert reports and a

May 13, 2022 deadline to file written directs or statements that a party will offer the expert report

as direct testimony. If, however, the Court considers the summaries and written direct

examinations as interchangeable, we would propose an April 11, 2022 submission deadlines for

both the summaries and the written direct examinations.


       Plaintiffs respectfully request clarification on two issues:

               C.      With regard to exhibits to which there is no objection, does the Court

anticipate admitting all of those exhibits at the beginning of the hearing or only when they are

introduced through witnesses?


               D.      With regard to expert reports, the parties and national retailer groups

identified their experts’ reports as exhibits to be introduced at the hearing. Manufacturers and

national retailer groups, however, objected to the introduction of plaintiffs’ expert reports, but not

their own, as hearsay. Manufacturer and Retailers’ Obj. to Pls.’ Witness and Exhibit Lists, Docket

no. 6415, filed Apr. 15, 2021. After receiving the Court’s decision regarding written testimony

from experts in Order #108-Remand, Manufacturers’ and national retailer groups’ position on this

issue “is that the court has ordered written direct testimony for expert witnesses. To the extent that

expert reports are offered for written directs, we believe the objections are no longer relevant,

though they are not withdrawn. To the extent that some other writing is offered as written direct

testimony, our objection to the reports themselves stand.”

                       Plaintiffs believe that expert reports that are offered as direct testimony

should be admitted into evidence, and if some other writing is offered as written direct testimony

for a given expert, that expert’s reports should not be admitted into evidence. Plaintiffs further


                                                  4
        Case 1:99-cv-02496-PLF Document 6427 Filed 05/21/21 Page 5 of 10




believe that if our expert reports are not allowed into evidence (for example, on hearsay grounds),

then Manufacturers’ and national retailer groups’ expert reports should likewise not be allowed

into evidence. We request clarification on how the Court would like to resolve this issue.


       Plaintiffs and ITG Brands respectfully request clarification on one issue:

               E.      To accompany the pre-hearing briefs, the Court previously provided that

“ITG Brands may file a separate 5 page opening brief and a 5 page response brief on ITG-specific

issues consistent with the stipulation of July 3, 2019.” Order #106-Remand at 6 (Dkt. No. 6316;

issued 2/20/2020) (citing Stipulation [Dkt. No. 6292]). Plaintiffs and ITG Brands jointly request

clarification that Plaintiffs may also file a separate 5-page opening brief and a 5-page reply

brief on ITG-specific issues; or (if the Court prefers) that Plaintiffs may have an additional 5 pages

for their opening and reply pre-hearing briefs.


       IV.      The Graphic Warnings Rule.

               A.      The Manufacturers and Retailers View.

       Manufacturers and national retailer groups wish to alert the Court that the delay in the

evidentiary hearing pushes the window for implementing any POS remedy imposed beyond the

currently scheduled implementation of the FDA’s graphic warnings rule. The graphic warnings

rule is currently facing litigation challenges in two separate courts. R.J. Reynolds Tobacco

Company et al. v. U.S. Food and Drug Administration et al., No. 6:20-cv-00176, (E.D. Tex. Apr

3, 2020); Philip Morris USA Inc., et al., v. U.S. Food and Drug Administration, et al., No. 1:20-

cv-01181 (D.D.C. May 6, 2020). If the graphic warnings rule is upheld and implemented in its

current form, it would provide that new graphic warnings must occupy at least 20 percent of the

area of the top of cigarette advertisements, the same advertisements on which Plaintiffs’ proposed


                                                  5
        Case 1:99-cv-02496-PLF Document 6427 Filed 05/21/21 Page 6 of 10




POS remedy would place court-ordered statements based upon the corrective statements. The

graphic warnings rule could also be interpreted to penalize retailers who obscure the graphic

warnings on packs by placing signage in front of packs. Manufacturers and national retailer groups

propose that, by April 25, 2022 (which deadline could be changed in response to circumstances

surround the graphic warnings rule or litigation over that rule), the parties and national retailer

groups file simultaneous briefs updating the Court on the status of the FDA’s graphic warnings

rule and addressing any impact that rule and its anticipated implementation would have on the

proposed POS remedy.

                B.     Plaintiffs’ View

        When the Manufacturers and national retailer groups proposed briefing the Court on the

FDA rule and the Manufacturers’ ongoing lawsuits against it, we requested that they clarify what

relief they sought. They did not do so and do not appear to seek any relief, other than separate,

stand-alone briefing. If Manufacturers and national retailer groups seek stand-alone briefing in this

case, either in order to argue that the Court should not implement the POS remedy due to

hypothetical conflicts with the FDA rule, or in the hope of obtaining some strategic advantage for

their other lawsuits, we would oppose allowing them to do so; they may make their arguments

against Plaintiffs’ proposed POS order in their pre-hearing brief.

        To the extent the Court deems stand-alone briefing on this issue to be appropriate, Plaintiffs

request that the Court issue a date on which Manufacturers and national retailer groups file that

brief, and give an appropriate period for Plaintiffs to respond, with reasonable page limitations for

both filings.




                                                  6
      Case 1:99-cv-02496-PLF Document 6427 Filed 05/21/21 Page 7 of 10




Dated: May 21, 2021                      Respectfully submitted,

                                         BRIAN M. BOYNTON
                                         Acting Assistant Attorney General
                                         Civil Division

                                         ARUN RAO
                                         Deputy Assistant Attorney General
                                         Civil Division

                                         GUSTAV W. EYLER, Director
                                         LISA K. HSIAO, Assistant Director
                                         Consumer Protection Branch

                                         /s/ Daniel K. Crane-Hirsch
                                         DANIEL K. CRANE-HIRSCH
                                         Trial Attorney
                                         ADAM E. LYONS
                                         Senior Litigation Counsel
                                         Civil Division
                                         United States Department of Justice
                                         PO Box 386
                                         Washington, DC 20044-0386
                                         Telephone: 202-616-8242 (Crane-Hirsch)
                                         Facsimile: 202-514-8742
                                         daniel.crane-hirsch@usdoj.gov

                                         Attorneys for Plaintiff United States of
                                                America


                                         /s/
                                         Scott P. Lewis (pro hac vice)
                                         slewis@andersonkreiger.com
                                         Melissa C. Allison (pro hac vice)
                                         mallison@andersonkreiger.com
                                         Christina S. Marshall (D.C. Bar # MA0022)
                                         cmarshall@andersonkreiger.com
                                         ANDERSON & KREIGER LLP
                                         50 Milk, 21st Floor
                                         Boston, MA 02109




                                     7
Case 1:99-cv-02496-PLF Document 6427 Filed 05/21/21 Page 8 of 10




                                   Telephone: 617-621-6500
                                   Fax: 617-621-6660

                                   Attorneys for the Public Health Plaintiff-
                                          Intervenors



                                   /s/
                                   Miguel A. Estrada (D.C. Bar No. 456289)
                                   Amir C. Tayrani (D.C. Bar No. 490994)
                                   GIBSON, DUNN & CRUTCHER LLP
                                   1050 Connecticut Avenue, N.W.
                                   Washington, D.C. 20036-5306
                                   Telephone: (202) 955-8257
                                   Fax: (202) 530-9016
                                   mestrada@gibsondunn.com
                                   atayrani@gibsondunn.com

                                   George C. Lombardi
                                   WINSTON & STRAWN LLP
                                   35 W. Wacker Drive
                                   Chicago, IL 60601
                                   Telephone: (312) 558-5969
                                   Fax: (312) 558-5700
                                   glombard@winston.com

                                   Attorneys for Defendants Altria Group, Inc.
                                   and Philip Morris USA Inc.



                                   /s/
                                   Michael A. Carvin (D.C. Bar No. 366784)
                                   Mark A. Belasic (pro hac vice)
                                   Jon G. Heintz (pro hac vice)
                                   JONES DAY
                                   51 Louisiana Avenue, N.W.
                                   Washington, D.C. 20001-2113
                                   Telephone: (202) 879-3939
                                   Fax: (202) 626-1700
                                   macarvin@jonesday.com
                                   mabelasic@jonesday.com
                                   jheintz@jonesday.com



                               8
Case 1:99-cv-02496-PLF Document 6427 Filed 05/21/21 Page 9 of 10




                                   Jeffrey A. Mandell (D.C. Bar No. 999791)
                                   STAFFORD ROSENBAUM LLP
                                   222 West Washington Avenue, Suite 900
                                   Madison, Wisconsin 53703
                                   Telephone: (608) 256-0226
                                   Fax: (608) 259-2600
                                   jmandell@staffordlaw.com

                                   Attorneys for Defendant R.J. Reynolds
                                   Tobacco Company (individually, as
                                   successor in interest to Brown & Williamson
                                   Tobacco Corporation, and as successor to
                                   Lorillard Tobacco Company)


                                   /s/
                                   Robert J. Brookhiser, Jr. (D.C. Bar No. 202168)
                                   Elizabeth B. McCallum (D.C. Bar No.451361)
                                   BAKER & HOSTETLER LLP
                                   1050 Connecticut Avenue, N.W.
                                   Washington, D.C. 20036-5304
                                   Telephone: (202) 861-1500
                                   Fax: (202) 861-1783

                                   Attorneys for Post-Judgment Parties
                                   Regarding Remedies ITG Brands, LLC,
                                   Commonwealth Brands, Inc. and
                                   Commonwealth-Altadis, Inc.


                                   /s/
                                   Michael J. Baratz (D.C. Bar No. 480607)
                                   Douglas S. Kantor (D.C. Bar No. 455895)
                                   STEPTOE & JOHNSON LLP
                                   1330 Connecticut Avenue, N.W.
                                   Washington, DC 20036-1795
                                   (202) 429-3000

                                   Attorneys for National Association of
                                   Convenience Stores


                                   /s/
                                   Thomas A. Briant
                                   (Minnesota Bar No. 157764)

                               9
Case 1:99-cv-02496-PLF Document 6427 Filed 05/21/21 Page 10 of 10




                                    Thomas A. Briant, P.A.
                                    17595 Kenwood Trail
                                    Minneapolis, MN 55044
                                    (952) 683-9270

                                    Attorney for National Association of Tobacco
                                    Outlets, Inc.




                               10
